Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 10/15/2020 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-080044 filed on 04/18/2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 0/15/2020was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Improved Training for Self-Training by Confidence Assessments by Dor Bank et al, 04/05/2018 in view of Kotti et al (US 2018/0226076) further in view of Beller et al (US 2018/0060733). 

8.	Regarding claim 1, NPL-BANK teaches a self-training data selection apparatus (Bank introduction teaches a self-learning scheme which can be a system or apparatus for the self-learning process) comprising: 
But NPL-Bank further fails to teach an estimation model storage configured to store an estimation model for estimating confidence for each of predetermined labels from each of feature amounts extracted from input data, learned using a plurality of the independent feature amounts extracted from data with a teacher label; a confidence estimating part configured to estimate confidence for each of the labels from the feature amounts extracted from data with no teacher label using the estimation model; and a data selecting part 
However, Kotti et al (US 2018/0226076) teaches an estimation model storage configured to store an estimation model for estimating confidence for each of predetermined labels from each of feature amounts extracted from input data (Kotti para0247 where the in fig 10 user speech data as a input data speech feature are extracted and classified for the estimation of the input data feature and per para 0250 calculates the estimation of the reward function of the extracted feature), learned using a plurality of the independent feature amounts extracted from data with a teacher label (Kotti fig 10 the extracted features are shown in fig 10 para0247);
a confidence estimating part configured to estimate confidence for each of the labels from the feature amounts extracted from data with no teacher label using the estimation model (Kotti para0125 where the prediction/confidence part is being estimated per fig 10 of the extracted feature of the input data); and
a data selecting part configured to, when one feature amount selected from the feature amounts is set as a feature amount to be learned (Kotti fig2 stepS202 where the feature selected is selecting one or more acoustic feature), 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of NPL-Bank with concept of using spoken dialogue method and system of Kotti et al. The motivation for doing so would be to have predictably and advantageously provided estimation of the extracted features of the speech data from the users. Therefore, it would 
But NPL-Bank in view of Kotti further fails to teach, 
However, Beller et al (US 2018/0060733) teaches the confidence for each label obtained from the data with no teacher label exceeds all confidence thresholds which are set in advance for each of the feature amounts for the feature amount to be learned (Beller para0030 where the joint confidence level exceeds the or surpasses the joint thresholds of the features of the tuples/input data/speech per para0008 and abstract), and labels for which confidence exceeds the confidence thresholds are the same in all feature amounts (Beller para0030 where the confidence level exceeds for all the tuples/data which are the feature of the speech), add a label corresponding to the confidence which exceeds all the confidence thresholds to the data with no teacher label as a teacher label to select the data as self-training data of the feature amount to be learned (Beller para0030 abstract where all new relationship of tuples data are being labeled and new label is generated based on the self-leaning or learning of the training set), wherein the confidence thresholds are set higher for a feature amount which is not to be learned than for the feature amount to be learned (Beller where the confidence of thresholds of the are combined and relationship are automatically added to training se which is to be leaned).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of NPL-Bank with 
9. 	Regarding claim 2, NPL-Bank in view of Kotti and in further view of Beller et al teaches the self-training data selection apparatus according to claim 1, wherein the predetermined labels are a plurality of labels regarding paralinguistic information (Kotti para0253 where the audio signal which has labels is a source of paralinguistic information).
10. 	Regarding claim 3,The self-training data selection apparatus according to claim 1 or 2, wherein the plurality of independent feature amounts are prosodic features and linguistic features extracted from utterance speech (Kotti para0086 where the speech signal features extracted are of different pitch which is prosodic and per a 0253 which is paralinguistic information).
11.	Regarding claim 4, the arguments are analogues to claim1, are applicable and is rejected.
12.	Regarding claim 6, the arguments are analogues to claim1, are applicable and is rejected.
13.	Regarding claim 7, the arguments are analogues to claim1, are applicable and is rejected.

Claim Rejections - 35 USC § 112

14.	The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-7 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for confidence estimating part, data selecting part in claim 1, 4 , 6 and 7 and 
Estimation model relearning part in claim 4, 5 and 7 and
Threshold determining part and data selecting part in claim 5, 6 and 7 

Claim 1-7 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the structure corresponding to 
confidence estimating part, data selecting part in claim 1, 4, 6 and 7
Estimation model relearning part in claim 4, 5 and 7
Threshold determining part and data selecting part in claim 5, 6 and 7].
The specification does not enable a person skilled in the art to make to the invention commensurate in scope with the claim(s).
Claim limitation “confidence estimating part, data selecting part in claim 1, 4, 6, 7 and Estimation model relearning part in claim 4, 5, 7 and Threshold determining part and data selecting part in claim 5, 6 and 7” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. After reviewing the specification there appears to be no corresponding structure for “confidence estimating part, data selecting part in claim 1, 4 , 6 and 7, Estimation model relearning part in claim 4, 5 and 7, Threshold determining part and data selecting part in claim 5, 6 and 7”. Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 


(a) Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; 
(b) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or 
(d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 
Allowable Subject Matter
Claim5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677